Citation Nr: 0713690	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-42 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.  The veteran served in Korea where he earned the Combat 
Infantryman's  Badge.

This matter comes before the Board of Veterans' Appeals from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted a 30 percent rating for PTSD.  

Service connection for PTSD was initially granted by the RO 
in February 2002, and a 10 percent disability rating was 
assigned.

This appeal has been advanced on the Board's docket by reason 
of the veteran's advanced age. See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2006).

FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment, with reduced reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits. The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain. VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim. This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations. 38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date.  
The claim was readjudicated in a September 2004 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish an effective date is 
harmless because the preponderance of the evidence is against 
the claim.  Hence, any question regarding what effective date 
would be assigned is moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.


Background

A December 2001 VA PTSD examination report concluded with a 
diagnosis of PTSD.  Historically, the veteran reported 
serving in combat in Korea in 1951.  He stated that he was 
wounded twice and received shrapnel wounds in the legs and 
sides.  The veteran complained of nightmares and night 
sweats.  He reported avoiding issues which were capable of 
creating memories of this traumatic experience. The examiner 
supplied a Global Assessment of Functioning (GAF) score of 
75.
 
In March 2004, lay statements in support of the appellant's 
claim were presented.

At an April 2004 VA PTSD examination the veteran reported 
complaints of nightmares, night sweats, difficulty sleeping, 
and avoiding anything that would bring back war related 
memories.  He described having anxiety, depression, 
ruminative thoughts, anger, irritability, and flashbacks.  He 
stated that he spent his time with veteran's organizations, 
his family and his PTSD group.  
 
Mental status examination showed that the appellant's 
appearance, attitude, and behavior were all within normal 
limits. Hygiene and grooming were good and he was casually 
dressed.  He was pleasant and cooperative, but presented as 
depressed with a constricted range of affect.  His thought 
processes were rational and goal directed and within normal 
limits.  The examiner noted that at times during his life 
particularly after the death of his son, he endorsed passive 
suicidal thoughts, but had no current, thought, intent, or 
plan.  There was no sign of hallucinations or delusions.  The 
veteran was oriented times three. His judgment and insight 
were good.  The examiner opined that the veteran had chronic 
PTSD which has escalated over the years as he aged and 
becomes more psychologically vulnerable to these symptoms, 
and that some symptoms have been exacerbated by recent world 
events.  The examiner characterized the veteran's PTSD as 
being moderate and chronic.  A GAF of 60 was assigned.
 
VA outpatient treatment records dating from 2003 to 2004 note 
the appellant's receipt of periodic group therapy for PTSD.  
The veteran was noted to be oriented, coherent, cooperative, 
and able to participate actively in the discussion.
 
Criteria/Analysis

Disability ratings are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.

PTSD is rated under Diagnostic Code (Code) 9411 of VA's 
Rating Schedule. 38 C.F.R. § 4.130. A 30 percent rating is 
warranted for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied. If the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence. 38 C.F.R. § 
3.102.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994). A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships. A GAF score of 
71 to 80 denotes that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork). 

The preponderance of the medical evidence of record is 
against finding that the criteria set out in 38 C.F.R. § 
4.130, Code 9411, and necessary for the assignment of a 50 
percent rating, have been met. Of particular note, neither 
the VA examination conducted in December 2001, nor the one 
conducted in April 2004, showed that the veteran suffered 
from symptoms such as flattened effect, circumstantial, or 
circumlocutory, or stereotyped speech.  There is no evidence 
of panic attacks more than once weekly, or difficulty in 
understanding complex commands.  There is no evidence that 
PTSD is responsible for an impairment of either short and 
long term memory, impaired judgment or abstract thinking, 
disturbance of motivation and mood, or that it causes 
difficulty establishing and maintaining effective work or 
social relationships.  Indeed, at the April 2004 VA PTSD 
examination the veteran's appearance, attitude, behavior, and 
thought processes were noted to be within normal limits.  
There was no sign of hallucinations or delusions, and his 
judgment and insight were considered to be good.  

Further, the two GAF scores of record, 75 and 60, provided in 
2001 and 2004, respectively, contemplate no more than 
transient to moderate impairment. 

In essence, the clinical evidence of record is against 
finding that the veteran's PTSD is more severe than reflected 
by the 30 percent rating currently assigned. Accordingly, in 
light of the totality of the evidence of record, a rating 
higher than 30 percent is not warranted.
 
In reaching this decision the Board considered the 
appellant's sincerely held belief that his PTSD is more 
severely disabling than the current evaluation reflects.  The 
Board finds, however, that as a lay person he is not 
competent to offer an opinion concerning the severity of his 
disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claim the doctrine is not for application. 38 
U.S.C.A. § 5107.


ORDER

A rating in excess of 30 percent for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


